


115 SJ 53 : Honoring the life of William “Billy” F. Graham, Jr.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
115th CONGRESS
2d Session
S. J. RES. 53
IN THE HOUSE OF REPRESENTATIVES

March 1, 2018
Referred to the Committee on Oversight and Government Reform

JOINT RESOLUTION
Honoring the life of William Billy F. Graham, Jr.
 
 
Whereas William Billy F. Graham, Jr., was born on November 7, 1918, in Charlotte, North Carolina;  Whereas, in 1939, Reverend Graham was ordained by Peniel Baptist Church in Florida; 
Whereas Reverend Graham studied at Florida Bible Institute and graduated from Wheaton College in Wheaton, Illinois, in 1943;  Whereas Reverend Graham married his wife of nearly 64 years, Ruth McCue Bell, in 1943; 
Whereas Reverend Graham had 3 daughters, 2 sons, 19 grandchildren, and numerous great-grandchildren;  Whereas, in 1950, Reverend Graham founded the Billy Graham Evangelistic Association, which is based in Charlotte, North Carolina; 
Whereas Reverend Graham preached to nearly 215,000,000 individuals in more than 185 countries and territories on 6 continents;  Whereas Reverend Graham provided spiritual counsel for every President since Harry Truman; 
Whereas Reverend Graham prayed with members of the Armed Forces in combat zones in South Korea and Vietnam;  Whereas Reverend Graham spoke against the communist Soviet Union, saying, Communism has decided against God, against Christ, against the Bible, and against all religion.; 
Whereas Reverend Graham— (1)fought for racial integration; 
(2)invited Dr. Martin Luther King, Jr., to preach with him in New York City in 1957; and  (3)bailed Dr. Martin Luther King, Jr., out of jail when Dr. King was arrested for protesting segregation; 
Whereas, following the terrorist attacks on September 11, 2001, Reverend Graham spoke words of hope and comfort to the people of the United States at the Washington National Cathedral;  Whereas Reverend Graham authored 34 books, including the bestselling autobiography, Just as I Am, which began by discussing his early days on a dairy farm in North Carolina and continued through his career as a preacher and evangelist; and 
Whereas Reverend Graham received numerous honors, including— (1)the North Carolina Award for Public Service; 
(2)the Presidential Medal of Freedom;  (3)the Ronald Reagan Freedom Award; and 
(4)the Congressional Gold Medal: Now, therefore, be it  That Congress— 
(1)extends its sympathies to the family of William Billy F. Graham, Jr.; and  (2)honors— 
(A)the life and ministry of Reverend Graham; and  (B)the contributions of Reverend Graham to— 
(i)the State of North Carolina;  (ii)the United States of America; and 
(iii)the moral and religious lives of millions of individuals.  Passed the Senate February 28, 2018.Julie E. Adams,Secretary 